Final Rejection
This is a reissue application of U.S. Patent No. 9,062,851 (“the ‘851 patent”).  This application was filed 7/10/2019 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Note however that in light of the effective filing date of the ‘851 patent the pre-AIA  first to invent provisions govern. This is also a continuation reissue application of 15/626,636, now U.S. RE 47,591.
Applicant filed a preliminary amendment on 7/10/2019, in which claims 5 and 24 were canceled and claims 25-52 were added. Following a non-final Office action, claims 1-4, 6-23, and 45-48 were canceled, claims 25-28 and 41-44 were amended, and claims 53-74 added. Claims 25-44 and 49-74 are pending.

Claim Objections
Claims 25-28, 53-56, and 71-74 are objected to because each appears to have a typographical error. In the “a filter” paragraph of each claim, applicant recites “such than a spectrum . . . .” It seems this should read “such that a spectrum . . . .”

Duplicate Claim Warning
Applicant is advised that should claims 53-56 be found allowable, claims 29-32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claims 54-56 and 30-32 have the same exact issue—that claims 54-56 specify a particular JIS color and claims 30-32 instead specify the corresponding degrees Kelvin. They are similarly substantial duplicates.
One might argue that the definition of a standard might change over time, thus the scope of the claim referencing the standard might differ from the scope explicitly claiming the definition in the standard. But if the scope of the claim could change over time, the metes and bounds would be unclear and indefinite. Instead, the Board has held that when an industrial standard is used in a claim, the standard in effect as of the filing date determines the metes and bounds of the claim, thus it is not indefinite. See Ex Parte McClary, Appeal 2009-001300, Application 11/101,897, slip op. at 4-5 (B.P.A.I. May 17, 2010).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

25-40 and 53-74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 6,680,569 to Mueller-Mach et al. (“Mueller-Mach”) in view of U.S. 2004/0119086 to Yano et al. (“Yano”).
Regarding claims 53-56: An LED lamp comprising: 
an LED light source including a blue LED with a main emission peak in a wavelength band of 440 nm to 460 nm, a green/yellow phosphor that is excited by light emitted by the blue LED, and a red phosphor that is excited by light emitted by at least one of the blue LED and the green/yellow phosphor; and 
Mueller-Mach discloses an LED lamp 34 having a general structure shown in Fig. 3. Col. 5 line 18 – col. 6 line 41. There is a blue LED 12, a green/yellow phosphor 22 excited by the blue light and a red phosphor 40 excited by light from the LED or the green/yellow phosphor. The blue LED is said to emit at 470 nm, approximately 470 nm, or 455 nm. Col. 3 lines 31-34; col. 4 lines 31-33; col. 9 lines 13-15. In Figs. 6 and 8 it is apparent that the main emission peak is centered at 450 nm. 
. . .
wherein a maximum peak wavelength of mixed light before transmission through the filter, the mixed light being a mix of light emitted by the green/yellow phosphor and light emitted by the red phosphor, is in a wavelength range from [claim 53: 580 nm to 630 nm; claim 54: 580 to 620 nm; claim 55: 575 to 610 nm; claim 56: 525 to 610 nm], and a full width at half maximum for the maximum peak wavelength is in a range of [claims 53 and 54: 120 nm to 175 nm; claim 55: 120 to 180 nm; claim 56: 125 to 180 nm].
The embodiments shown in Fig. 6 and 8 show the spectrum of mixed light. If we look at curve 604 of Fig. 6 in particular, we see the maximum peak wavelength is approximately 610 

a filter that reduces spectral radiation intensity of at least a portion of a wavelength range from 570 nm to 590 nm among light emitted by the LED light source, such that a spectrum of light transmitted through the filter has a valley in the range from 570 nm to 590 nm;
Mueller-Mach does not teach a filter as claimed. Yano teaches a similar LED lamp producing light via a blue LED and a phosphor, and a filter reducing the spectral intensity of at least a portion of the claimed wavelength range (550-605 nm, overlapping the claimed range of 570-590 nm). [0014]-[0015]. It is clear that each of Yano’s filters has a valley in the spectrum of light transmitted through the filter in a similar range. See Figs. 4A, 5A, 6A, 7A, 8A, It would have been obvious to a person of ordinary skill to use such a filter as it increases the average color rendering index of the lamp, as taught by Yano. [0031].
wherein a color of light transmitted through the filter is [claim 53: light bulb color; claim 54: warm white; claim 55: white; claim 56: natural light] as specified by Japanese Industrial Standard Z9112, and 
The references do not explicitly teach that the color of light as claimed and as specified by JIS Z9112, it would have been obvious to a person of ordinary skill to make the device such that the emitted light provides such colors. The Japanese Industrial Standards specify the standards to be used for industrial activities in Japan, and would have been well known to a 

Regarding claim 57, the filter of Yano includes a neodymium compound. [0090].
 
Regarding claims 58 and 59, Mueller-Mach Fig. 3 and Yano Fig. 1 each show a globe covering the LED structure. Yano states the filter may be a part of the globe, thus covering one of the surfaces. [0121].    
 
Regarding claim 60, Yano also shows the filter may be shaped as a plate and is provided with a space between the LED light source and the filter. Fig. 9A, Embodiment 1 starting at [0082]. Alternatively see Fig. 9D, with a space between the filter 94 and the light source.
 
Regarding claim 61, as discussed re: claim 60 the filter 94 may be shaped as a plate. As in Figs. 9A and 9D there may be a translucent material is included between the LED light source and the filter. It makes sense that the refractive index of the translucent material is lower than a refractive index of the filter so that the light emission will not be hampered by total internal reflection.
 


Regarding claim 63, Yano states the filter may be made from resin. [0090]. 

Regarding claims 64 and 65, these methods of making the filter are considered product-by-process limitations and are not given patentable weight during prosecution. See MPEP 2113. Furthermore, it is apparent that applicant has not invented these materials and the selection of known materials for an intended use is generally obvious. See MPEP 2144.07.
 
Regarding claim 66, Yano shows the filter may be implemented by dispersing the neodymium material in the same material as the phosphor. [0101]-[0105].  

Regarding claim 67, this claim is drawn purely to process steps in making the device, and therefore is a product-by-process claim. The structure implied by the step is shown in the rejection of claim 66. 

Regarding claims 68 and 69, the main emission peak of the green/yellow phosphor is “yellow emitting” and the red may be 619-656 nm. Col. 7 lines 31-44; claims 23-25. These values overlap or fall within the claimed ranges of 500 nm to 595 nm, and 600 nm to 690 nm (or at least 626 nm for claim 69), rendering the claims obvious. 
  
Regarding claim 70, the references are clearly drawn to an LED illumination device.



Regarding claims 25-28, the claims are like claims 53-56, respectively, except lack the limitation of “wherein a color of light transmitted through the filter is [the specific color] as specified by [JIS] Z9112.” The claims are therefore broader than claims 53-56, and the claims are obvious for the same reasons.

Regarding claims 29-32, these claims require the color transmitted through the filter has a color temperature between: claim 29: 2600 to 3250 K; claim 30: 3250 to 3800 K; claim 31: 3800 to 4500 K; claim 32: 4600 to 5500 K. These values correspond exactly to the requirements in JIS Z9112 for light bulb color, warm white, white, and natural white, respectively. Accordingly, it would have been obvious to modify the color as needed to correspond to these values and thus to provide compliance with JIS Z9112 for the same reasons as explained re: the rejection of claims 53-56. In other words, it would have been obvious to provide lights compliant with the standard, thus it would have been obvious to provide lights having such values.

Regarding claims 33, 35, 37, and 39, the references do not discuss the R9 value, so do not explicitly disclose that the R9 should be greater than 64. The R9 value represents the ability to reproduce strong red colors. Yano is clear that the purpose of the filter is to improve color rendering in general, i.e. provide Ra of 70 or more, though R9 is not a part of Ra and the reference does not mention R9 specifically. But Yano does also point out that the prior art did a 
Additionally, the combination of references does the same thing that the current application does—uses a blue LED with green/yellow and red phosphors to produce a mixed light having particular peak wavelength and FWHM values, then filters that mixed light by removing intensity of in the yellow range. As applicant tells us that this is precisely how the R9 value is made to go over 64, then we can presume that the combined device, which does the same exact thing, inherently has the same exact properties. See MPEP 2112 & 2112.01. If there is some structural difference that causes this property then applicant should claim it to distinguish the references.

Regarding claims 34, 36, 38, and 40, Yano teaches the filter may be configured as a globe covering the LED source. [0121].

Claims 41-44 and 49-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mueller-Mach in view of Yano, and further in view of U.S. Patent App. Pub. 2004/0135504 to Tamaki et al. (“Tamaki”). Mueller-Mach and Yano teach the limitations of the parent claims as discussed above.
Regarding claims 41-44, Mueller-Mach and Yano do not specify that the light emitted from the LED light source has a special color rendering index R9 of 64 or greater or less than 88. R9 is an indication of the rendition of the color red. It was known in the art that the conventional light emitting device that uses a blue LED and Ce:YAG, which is a green/yellow phosphor, has a R9 of close to zero, and this could be improved upon by adding a red phosphor. See, for 

Regarding claims 49-52, Yano teaches that its filters have various flux ratios which are greater than 70% as claimed. See [0062], [0068], [0071], [0074], [0078]. Yano recognizes that it is desired that the flux not be decreased too much by the filter, i.e. a high flux ratio is desired. See [0069], [0075], [0080]. 

Response to Argument
The arguments filed with the Response have been fully considered. 
The terminal disclaimer filed 6/7/2021 has been reviewed and is accepted. The double patenting rejections are withdrawn.
The examiner agrees that the amendment to claims 41-44, placing the material of claims 45-48 in those claims, overcomes the previously applied rejection under 112(a)/1st paragraph.
The examiner agrees that the cancelation of claims 1-4 and 6-23 overcomes the section 251 rejection for reusing the claim numbers canceled in the parent reissue application. The claims, with modification, were moved to claims 53-74 as suggested by the examiner.
The examiner agrees that the new error statement in the new reissue declaration is sufficient to overcome the section 251 rejection for defective declaration.
The examiner does not agree that the amendments overcome the section 103 rejections. Applicant has added the requirement to each independent claim that the spectrum of light transmitted through the filter has a valley in the range from 570 nm to 590 nm. Yano plainly teaches this as discussed in the above rejections, as its filters provide a transmittance valley.
Applicant also seems to argue that Mueller-Mach and Yano cannot be combined because it was applicant who researched and developed how to control R9, which behaves in a special manner and is more difficult to control than other color rendering indices, and Yano does not teach or appreciate how to control R9. This is not persuasive. There is no requirement that the prior art must attempt to solve or even appreciate the same problem as the applicant. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007) (“[A]ny need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed.”); In re Kahn, 441 F.3d 977, 990 (Fed. Cir. 2006) (“[T]he In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992) (“As long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor.”). Yano explicitly gives a reason to use its filters, to improve Ra. See [0031], which was cited in the rejection. The examiner maintains that it would have been obvious to use Yano’s filters with Mueller-Mach’s LEDs for this reason, even if this is not exactly the same reason that applicant uses the filters. Furthermore, the bulk of the claims make no mention of R9, therefore it is immaterial how the references do or do not affect R9 for those claims where it is not at issue. For some of the claims where R9 is at issue (41-44 and 49-52), the examiner relied on Tamaki to teach that a red phosphor may be added to optimize R9. Applicant has not discussed Tamaki in the Response. For other claims where R9 is at issue (33, 35, 37, and 39), the examiner gave a rationale as to why the claims were obvious despite the references not actually describing R9—the references appear to be doing the same thing, providing the same structure when combined as found in the claims, therefore the claimed property of the R9 value is presumed to be inherent. Applicant has not pointed out why this rationale is incorrect, or how the claimed structure actually differs from the Mueller-Mach/Yano combination. As noted in the rejection, if the structures are different then applicant should claim that structure to overcome the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home
/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        Conferees: 

/LINH M NGUYEN/				/H.B.P/Primary Examiner, Art Unit 3992        	Supervisory Patent Examiner, Art Unit 3992